DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nohira et al US 4,318,273 in view of Josa H et al JP 2001198549.
	Regarding claims 1-15, Netser et al disclose an intake manifold 22 is fixed onto the cylinder head 4 via a spacer 21, and an inlet duct 23 of the intake manifold 22 is connected to the air discharge chamber 15 of the compressor C via an intake duct 24. A primary throttle valve 25 is arranged in the inlet duct 23 of the intake manifold 22 and connected to the accelerator pedal (not shown) arranged in the driver's compartment (not shown). Secondary throttle valves 26 are arranged in the spacer 21 and connected to a common throttle shaft 27. From FIG. 1, it will be understood that the secondary throttle valve 26 is provided for each cylinder. A distribution channel 28, extending in the longitudinal direction of the engine body 1 and having a cross-sectional area which is smaller than that of the intake ports 7, is formed in the spacer 21 beneath the secondary throttle valves 26, and the central portion of the distribution channel 28 is connected to a collecting portion 22a of the intake manifold 22 via an auxiliary intake passage 29. Four channel branches 30, each communicating the distribution channel 28 with the 
	Josa H et al discloses a spacer is provided to gather air in order to dilute odor in processing chamber. Suction of foreign material is prevented by providing filter in air intake duct. Temperature raise of heat emission of electronic components of control circuit is reduced, as air collection by exhaust spacer is made inside main frame. Adherence of moisture content for dew formation on control circuit is prevented, as the exhaust spacer is located except for the undersurface. See FIG. 1 and abstract.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air gathering concept of Josa H et al in the system of Nohira et al to reduce foreign material going into the combustion chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747